Citation Nr: 0919855	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 2005 Regional Office (RO) in 
Chicago, Illinois rating decision, which denied the claim on 
appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2009.  A transcript of that proceeding has 
been associated with the claims folder.

The record reflects that at the Board hearing and after the 
final supplemental statement of the case (SSOC) the Veteran 
submitted additional relevant evidence to the Board.  No 
subsequent SSOC was issued, but this is not necessary because 
the evidence was accompanied by a waiver of initial review by 
the agency of original jurisdiction in accordance with 38 
C.F.R. § 20.1304 (2008).


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran has a current 
diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his PTSD was 
incurred during his military service.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In light of the favorable decision herein as to 
entitlement to service connection for PTSD, the Board finds 
that any deficiencies in notice or assistance were not 
prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disorder there must be: (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The Veteran contends he has PTSD as the result of his active 
duty service.  Specifically, the Veteran reports that his 
involvement in operations in Thailand as a medical corpsman, 
from August 1972 to December 1972, in support of the ongoing 
conflict in Vietnam, caused his PTSD.  The Veteran alleges he 
was involved in search and rescue (SAR) missions for downed 
pilots and extraction flights for injured ground troops where 
he witnessed and treated multiple injured, dying, and dead 
service members.  He also claims to have treated injured 
individuals following a bus accident, two (2) instances of 
treating burn victims following explosions, treating a Thai 
national who was accidently shot in the head at the local 
Marine headquarters, observing and treating a group of Thai 
parachutists who were injured by exposed tree stumps and 
other debris during landing, and witnessing and ministering 
to a soldier run over by a tank. 
 
As an initial matter, the Board observes that the RO made 
extensive efforts to verify the specific in-service stressors 
claimed by the Veteran.  These efforts were ultimately 
unsuccessful.  The Board notes, however, in order to show 
presence during a stressful event, that evidence need not 
demonstrate a Veteran actually was present during the event 
if the evidence shows his unit was present.  Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002). 
 
The Veteran's service personnel records show he served from 
August 1972 to December 1972 in Thailand with Marine Aircraft 
Group 15 (MAG-15).  The Board notes that some of the 
Veteran's alleged in-service stressors, such as participating 
in search and rescue missions to locate downed pilots, are 
not corroborated by the evidence of record.  

However, the Board notes that the Veteran's DD-214 indicates 
a primary MOS of Field Medical Service Tech and a secondary 
MOS of General Service Hospital Corpsman.  The DD-214 also 
indicates the Veteran completed Hospital Corps School in May 
1970.  In addition, the Veteran's performance evaluation for 
his service in Thailand described his assigned duties as, 
among others, "Stands duty in treatment and emergency 
rooms."  Applying the holding in Pentecost, it is reasonable 
to assume that he was present around injured and dying 
soldiers.  The corroboration of every detail is not required.  
See id.  Therefore, the Board accepts, based on personnel 
records and the Veteran's credible testimony, that he treated 
wounded soldiers and observed dying and dead soldiers.  Given 
his location in Thailand, it is also reasonable to conclude 
that he would also be exposed to wounded and dying Thai 
nationals.  As such, the Veteran's stressors have been 
verified with respect to such treatment and observation. 
 
Even with a conceded in-service stressor, the evidence must 
still establish by competent medical evidence that the 
Veteran has a current disability due to those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  As there is an 
approximate balance of the positive and negative evidence as 
to whether he has PTSD due to service, the Board concludes 
service connection is warranted.

In this regard, the Board notes that the Veteran's service 
treatment records are silent as to any treatment for or 
diagnosis of PTSD.  Post-service, the Veteran filed his claim 
for service connection for PTSD in September 2002.  After his 
claim had been clarified, the Veteran was afforded a VA 
examination in January 2003.  In the report of the 
examination, dated in February 2003, the examiner gave an 
Axis I diagnosis of severe PTSD and rule out major 
depression, with a GAF score of 40.  As to etiology, the 
examiner stated, "From all the signs and symptoms that the 
patient's mental status indicates ie., flashbacks, constant 
thinking of his experiences in Viet Nam, and episodes of 
agitation and angry behavior indicates the patient has 
significant history and diagnosis of PTSD."  The Board 
notes, however, that the conclusions reached during this 
examination are of very limited probative value, as the 
examiner appears to have been under the impression that the 
Veteran actively participated in combat in Vietnam during the 
Vietnam War.  However, such service is not consistent with 
the Veteran's documented history.

The claims file also includes a letter from a private 
psychiatrist, dated in October 2004, which also made an Axis 
I diagnosis of Severe Chronic PTSD.  The psychiatrist does 
not specifically relate the diagnosis to his military 
service, but does state, "He was in the service in 1972 as a 
medical cor[ps]man.  He reports he [saw] a lot.  He worked in 
a special task force and medivacs for five months or more.  
He [saw] massive wounds and injuries."  The psychiatrist 
mentioned his post-service work as a fire fighter, but did 
not note any problems reported with respect to that job.  Nor 
did the psychiatrist include any other pre- or post-service 
stressors to account for the diagnosis of PTSD.  Thus, in 
context, the private psychiatrist appears to have clearly 
been attributing the Veteran's current PTSD to his 
experiences as a medical corpsman. 

During the April 2009 Board hearing, the Veteran testified he 
had received ongoing treatment for his PTSD from the VA from 
2002.  The Board notes a letter from a VA psychologist, dated 
in March 2005, listing the Veteran's treatment for PTSD 
dating from at least September 2002.  The psychologist 
stated, "his diagnoses are Post-traumatic Stress Disorder 
(PTSD), chronic, directly related to his Vietnam combat 
experiences, and Depression, chronic, secondary to PTSD."  
The Board again notes that the psychologist initially 
referred to a history of direct combat exposure in Vietnam, 
which is not consistent with the Veteran's documented 
history.  However, in this instance, the psychologist later 
listed multiple claimed stressors during the Veteran's 
service in Thailand, including triage duties following a bus 
accident, which are far more consistent with the Veteran's 
history of having likely been involved in the treatment of 
injured soldiers in Thailand.  Thus, regardless of the 
psychologist's earlier incorrect characterization of the 
Veteran having served in combat in Vietnam, the psychologist 
does appear to have understood the circumstances of the 
Veteran's service in Thailand.

Thus, the Veteran has a current diagnosis of PTSD from at 
least two health care providers that have either explicitly 
or implicitly linked his current PTSD with his experiences in 
Thailand while in service.  The Board finds these opinions 
linking his service in Thailand as a medical corpsman to his 
current diagnosis of PTSD as competent and probative medical 
evidence.  Thus, regardless of the earlier February 2003 VA 
opinion that had relied upon an unverified history, the Board 
concludes the findings of the private physician in October 
2004, and the VA psychologist in March 2005 at the very least 
place the evidence in equipoise as to whether the Veteran 
currently has PTSD related to military service.  As such, the 
Veteran is entitled to the benefit of the doubt and service 
connection may be granted.

In short, in light of the Veteran's in-service duties as a 
hospital corpsman in Thailand, his multiple current diagnoses 
of PTSD, and the medical opinions linking his current PTSD to 
his service in Thailand, the Board further concludes that 
service connection is warranted.  See Hickson, supra.




ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


